Opinion by
Oliver, C. J.
It appeared that the merchandise was entered at its invoice value, subsequently amended to a higher value, and then reamended to the original invoice value in order to make a test case. An appeal for reap-praisement was abandoned because information later received from the shipper failed to support the entered value. One of petitioner’s witnesses testified that upon arrival of the merchandise in the United States he sent the shipping documents and other necessary papers to his customs broker for the purpose of making entry, at the same time instructing him to confer with the examiner prior to entry. He communicated with the shipper and made an investigation as to the values of competitive items but received no information from the exporter other than that the prices stated for this particular transaction were correct. The customhouse broker testified that prior to making entry he had consulted with the examiner and that he also had written to the shipper requesting information as to the value but had received no reply. On the record presented it was held that there was no intent to conceal or misrepresent the facts or to defraud the revenue of the United States or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.